 C.K.WILLIAMS & CO.187ployer by about 4 a. m. on,March 1; it was signed by the remainingconcern about 7 a. m. on that day. In -the meantime, on February 29,at about 4: 30 p. m., the, Petitioner, without making another claim torepresentation, filed the instant petition.Neither the Employer northe Intervenor had notice of such filing before they executed the con-tract.-Under long-established practice, the Board has held a contract tobar an election unless timely notice of a rival claim is given the em-ployer, followed by a timely petition,2 or unless a petition alone isduly filed prior to the, execution of the contract.'Thus, we have con-sidered the mere filing of the petition to be sufficient notice to theemployer.However, as the result of our long experience in the -ap-plication of the latter rule, the Board is now convinced that too seriousa burden is placed upon voluntary collective -bargaining, which it isthe Act's purpose to foster and encourage, to hold that a contract ex-ecuted without notice of a rival claim or petition will not bar an elec-tion if the petition in fact was filed before the day the contract wasexecuted.We are therefore of the opinion that stability in collectivebargaining relationships, and in turn the purposes of the Act, willbe better served by requiring that, where no timely rival claim is made,unless actual notice of the filing of a rival petition is given the employerbefore a contract is executed, the contract will be a bar to an election.In the instant case, the, Employer had no such notice.Accordingly,we find that the contract executed by the Employer and the Intervenoron March 1,-1956, constitutes a bar to an election at this time, and weshall therefore dismiss the petition 4-[The Board dismissed the petition.]z General ElectricX-Ray Corporation,67 NLRB 997.3 The Grace Company,73 NLRB 1286, 1287.4 As we dismiss on contract-bar grounds, it Is unnecessary to consider the othergroundsurged by the Employer and the Intervenor as grounds for dismissal of the petition.To the extent thatThe Grace Company, supra,Is inconsistent with our decision In theinstant case, it is hereby overruled.-C. K. Williams & Co.'andAssociation of C. K.Williams & Co.Employees(Ind.), Petitioner.'Case No. 14-RC-2981. July 12,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William F. Trent, hearingIThe Employer's name appears as correctedat thebearing.2 The Petitioner's name appears as corrected at the hearing.116 NLRB No. 18. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'-3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act for reasons statedbelow.The Intervenor moved to dismiss the petition upon the ground thatthe Petitioner is "fronting" for United Mine Workers of America, Dis-trict 50, a noncomplying labor organization.The Intervenor has beenthe bargaining agent for the Employer's approximately 264 productionand maintenance employees for several years, the most recent contracthaving been effective from June 13, 1955, through May 29, 1956.In April 1955, a group of dissident members of the Intervenor, knownas the "C. K. Williams Co. Employees Committee" requested District50 to assist them in organizing the employees with the view of obtaininga local charter from District 50.As a result, Harry O'Connell, a rep-resentative from District 50 assisted this committee in organizing theEmployer's employees. In this organizing campaign, District 50'scampaign buttons were distributed to the employees and applicationsfor membership in District 50 were obtained from a majority of theemployees.Thereafter, by letter dated sometime in May 1955, District50 requested of Employer recognition as bargaining agent for theemployees.The Employer did not reply to this request.On June 3,9 International ChemicalWorkers Union,Local 21, AFL-CIO, intervened on the basisof its contractual Interest.The Intervenor's offer of proof to impeach its own witness and member, Stephen Rebar,and referred to the Board by the hearing officer,isdenied.Rebar was asked on directexamination whether Bush,president of Petitioner,had told Rebar that the Petitionerwould later join the "Mine Workers"(United Mine Workers of America, District 50).Rebar replied that what Bush had said was that the Petitioner would probably join "someAFL, International."Because of such testimony,the Intervenor,over the objection ofthe Petitioner,attempted by cross-examination to impeach Rebar as a hostile witness.The hearing officer properly sustained the Petitioner's objection to such cross-examination.It is clear,as the hearing officer found, that Rebar was not hostile toward the Intervenor.To the contrary,the only indication of hostility made by Rebar was directed at thePetitioner in his statement that he did not approve of the Petitioner or any independentunion as bargaining representative.The Intervenor then offered to prove by its witness,William Thomas Kegel, also a member of the Intervenor,that he heard Behar make thestatement at a meeting of the Intervenor that Bush had told Rebar that the Petitionerwould join the Mine Workers Inasmuch as there is no showing of hostility on the partof Rebar,the offer is rejected.Moreover,we would not rely on Kegel's testimony in thisrespect for reasons hereinafter stated concerning his testimony pertaining to other matters.* The Intervenor would not stipulatethatPetitioner met the statutory test of a labororganization.Because it appears that Petitioner was organized for the purpose of bargain-ing collectively with the Employer as to wages,hours,and working conditions of itsemployees,we find that Petitioner is a labor organization within the meaning of Section2 (5) of the Act. C.K.WILLIAMS & CO.1891955, at a regularly called meeting, a majority of theIntervenor'smembers formally voted to disaffiliate from the Intervenor.On June 7, 1955, despite District 50's previous request forrecogni-tion, the Employer and the Intervenor signed theirmost recent contractreferred to above.When it learned of this contract, District 50,by letter dated June 11, 1955, notified the employees'committee thatunder these circumstances it would beuseless to issuethem a charterand as a result no charterwas issued.Nevertheless, the majority ofthe employees who still remained dissatisfied with the Intervenor astheir bargaining representative, about June 29, 1955, met for the pur-pose of organizing their own independent labororganization, named"Association of C. K. Williams Co. Employees," the Petitioner herein.Thereafter, several organizational meetings were held. In August1955, a constitution was adopted and on December 14, 1955, the Peti-tioner was notified by the Board's Regional Office that the Petitionerhad fully complied with Section 9 of the Act.To support its contention that the Petitioner is acting on behalf ofDistrict 50, the Intervenor attempted to prove by employee ThomasKegel,also amember of the Intervenor, that Richard Bush, RolandFrierdich, and Lee Crowe, and other employees, who were active inDistrict 50's organizational campaign prior to its futile attempt togain recognition from the Employer in May 1955, wereseen wearingDistrict 50 buttons in the plant during the fall of 1955 and that Bushwas wearing a District 50 button in the plant aslate asJanuary 4 or 5,1956.Kegel's testimony with respect to the date when he saw Bushwearing the button is refuted by the fact that, after cross-examination,all parties stipulated that Bush was absent on sick leave at that time.Furthermore, Bush testified that he had never at any time worn aDistrict 50 button.Bush's version of the matter is supported byFrierdich and Crowe who testified that, shortly after District 50declined to charter a local at the plant on June -11, all buttons and ap-plications for membership in District 50 were returned to District 50.Moreover, the Employer's production manager testified that, he hadnot seen employees wearing District 50 buttons for several months.Under the circumstances, we do not believe that Kegel's testimony,contradicted as it is and without corroboration,is sufficientto supportthe Intervenor's contention.In further support of its fronting contention, the Intervenorstrongly relied at the hearing on the fact that O'Connell, District 50'srepresentative, who was unsuccessful in gaining recognition as bar-gaining agent for employees in May 1955, attended about two-thirdsof the Petitioner's meetings during the period from the beginning ofits formation on June 29, 1955, until a,few weeks prior to the hearing.Concerning this allegation, it is true, as testified by O'Connell, that heattended meetings of the Petitioner at the request of some of the 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees who were associated with O'Connell in District 50's abortiveattempt for recognition as bargaining agent for the Employer's em-ployees.However, O'Connell testified without contradiction that hewas a personal friend to a good many employees, and that he an-nounced at the Petitioner's meetings that he was attending as a friendwho was interested in helping the employees obtain a bargaining repre-sentative of their own choosing and not as representative of District50.',Thus, the record shows that at the Petitioner's first meeting'O'Connell was asked how to form a new labor organization and headvised the employees to confer with the Board's Regional Office.The only other activity of O'Connell's in this regard appears to bethat upon request of employees attending the Petitioner's last meetingbefore the hearing, he explained the procedure of a representationhearing.As noted above, O'Connell announced at each of the Peti-tioner'smeetings that he was not attending as representative ofDistrict 50, but merely as a friend of the employees.In this case, it is clear that a great majority of the employees are,for reasons unknown to us, dissatisfied with the Intervenor as theirbargaining representative.5A primary concern of the Act is to affordemployees the right to bargain collectively through representatives oftheir own choosing.'With this mandate in mind, we think we shouldnot deal summarily with the rights of these employees and assumethat O'Connell's real purpose in attending the Petitioner's meetingwas to organize the Petitioner as analter egoof District 50, a non-complying union, since under that assumption we would be requiredto deny the employees their request for an election.Moreover, weknow of nothing in the record which reflects on the credibility ofO'Connell as a witness, or on the testimony of the otherwitnessescalled by the Petitioner.In view of the foregoing,we are notconvinced that the Petitioneris acting as a front for a noncomplying union.?Accordingly, as thePetitionerhas 'requestedrecognitionin its own nameand has sub-mitted asufficientshowing of interest, therebyraisinga questionconcerning representation, we shall direct an election herein..r ,This is evidenced by the following action :(1)A majority of the employees in Apriland May 1955 signed application cards for membership in District 50; (2) despite theEmployer entering into a contract with Intervenor after District 50's request to representthese employees,they, on June 3, 1955, voted to disaffiliate from the Intervenor ; and(3) that at the time of the hearing 204 of the approximately 264 employees in the unithad become members of the Petitioner.e Section 7 of the Act.SeeMorrison Turning Company, Inc.,83 NLRB 687 ;StokleyFoods,Inc.,83 NLRB795;Modern Upholstered Chair Company,Inc.,84 NLRB 95;Sylvania Electric Products,Inc.,103 NLRB 989, footnote 1;Tin Processing Corporation,80 NLRB 1369;ManchesterRenderingGo, 91 NLRB 1257;The Anaconda Company,114 NLRB 530;National AnilineDivision,Allied Chemical and Dye Corporation,115 NLRB 1134. YORK CORPORATION1914.The parties agree, and we find that the following employeesconstitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act:All production and maintenance employees of the Employer at theEmployer's East St. Louis, Illinois, plant, excluding office clericals,electricians and electricians' helpers, machinists and their appren-tices, professional employees, licensed engineers, firemen, utility menin the power department, watchmen, guards, and supervisors as de-fined in the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.York CorporationandInternational Molders and Foundry Work-ers Unionof North America, AFL-CIO,Petitioner.Cme No.4-RC-3017. July 12, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Ramey Donovan,hearingofficer.The hearing officer's rulings made at thehearing are freefrom prejudicialerror and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithin themeaning ofthe Act.2.The labor organizations involved claim to representcertainemployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever a unit of foundry employees froma unit ofproduction and maintenance employees which hasbeen rep-resentedby the Intervenor for a number of years.The Employerand the Intervenor contend that the unit is inappropriate and thatonly a unit of production and maintenance employees is appropriate.The Employer is engaged at York and Grantley, Pennsylvania, inthe manufacture, sale, and distribution of refrigeration and air-con-ditioning equipment and supplies. It carries on its operations intwo plants known as the West York and Grantley plants-both being1IceMachinery Independent Employees Association was permitted to intervene on thebasis of its contractual interests.116 NLRB No. 22.